Title: To Thomas Jefferson from Benjamin Harrison, 23 March 1784
From: Harrison, Benjamin
To: Jefferson, Thomas



Dear Sir
Mount Vernon March 23d 1784

I am pleased to find Congress have accepted your Deed of Cession. Why any one member should hesitate to do it cannot be accounted for unless like our former tyrants they had rather take by force what they had no right to than accept the same thing as a free gift. I most heartily wish you would lay the lands out into States immediately and agree on terms of purchase with the indians. If it is not done they will fall on our frontiers from every quarter and distress us exceedingly. I have cause to think the Chickasaws will attack Kentucky this Spring notwithstanding they are at present on good terms with us, and have just concluded a treaty of peace. They will have too much reason for this change and to think there is no faith to be held with us, for at the very time of holding the Treaty the Assembly were giving to our Officers a part of their Lands which lay on the Tenesee which they had before refused to sell. It is the Opinion of every person that I have seen that is acquainted with those Indians that they will attack the Surveyors as soon as they begin to lay out their lands and that if they do the Creeks and other Nations will join them and bring on a general Indian War. The treaty proposed by Congress may  perhaps put a stop to the war for the present, tho’ I cannot think a peace can continue for any length of time under present Government, as there is not energy enough in any of them to restrain our people from incroachments on those poor creatures Lands.
My compliments to Mr. Hardy. I received his favor of the same Date with yours but having nothing to communicate to the Delegation but the above conjectures I hope he will excuse my writing till my return to Richmd. I am &c.,

B. H.

